HENDRICK, J.
This is an appeal from an order denying a motion for a new trial after a verdict for the plaintiff. The only point urged for reversal is that the court erred in submitting to the jury certain elements of damage. No objection was made to the admission of the testimony to prove this damage, except in one instance, in relation to the testimony to establish the average monthly earnings of the damaged car. Usable value may constitute an element of damage, and in this case the items of actual damage to the machine and to the other property, which were proven by competent testimony; exceed in amount, the sum for which the jury rendered its verdict. If anything was allowed by the jury for the loss of business, it must have been, and probably was, very small, and the verdict should not be disturbed. Schile v. Brokhahus, 80 N. Y. 614.
Order affirmed, with costs.
GIEGERICH, J., concurs in the result. FORD, J., concurs.